Citation Nr: 1146691	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  08-22 905A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for chronic pansinusitis, currently rated as 
10-percent disabling.

2.  Entitlement to an increased rating for degenerative disc disease of the lumbar spine, postoperative laminectomy and fusion, currently rated as 20-percent disabling.

3.  Entitlement to an increased rating for hypertension, currently rated as noncompensable (i.e., 0-percent disabling).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1983 to December 2003.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The claims require further development before being decided on appeal, so the Board is remanding them to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

The most recent VA examination of the service-connected pansinusitis was in June 2007, so nearly 41/2 years ago.  In his August 2008 substantive appeal, the Veteran indicated that he had had three incapacitating episodes of sinusitis and was on a regimen of antibiotics.  In a July 2010 letter, a private physician indicated the Veteran has five to six sinus infections per year and has chronic complaints of nasal congestion, drainage, and sinus pressure between his eyes.  It was not indicated whether these episodes are incapacitating, but private medical records submitted in August 2010 show the Veteran required surgery for his sinuses in July and August 2010.  

As for his lumbar spine degenerative disc disease, the Board sees that VA outpatient treatment records dated in September 2008 reflect that the Veteran complained of radiating pain and vibrations into both of his lower extremities.  These treatment records also show a further decrease in range of motion than that demonstrated during his last VA compensation examination in June 2007.

And, finally, with respect to his hypertension, in his November 2007 Notice of Disagreement (NOD), the Veteran indicated his hypertension medications had been increased.  His VA outpatient treatment records confirm as much, showing his medications were increased even further in July 2008.  Also, a private treatment record dated in October 2009 shows he had elevated blood pressure of 140/100.  But according to this same record, that abnormal reading may have been the result of him not taking his anti-hypertensive medications.

A Veteran is entitled to a new examination when there is evidence his disability may have worsened since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  See also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (wherein the Court held that, when a Veteran claims that a disability is worse than when originally rated (or last examined by VA), and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination).  See, too, Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining the Board should have ordered a contemporaneous examination of the Veteran because a 
23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence adequately addressing the level of impairment of the disability since the previous examination).  See, as well, VAOPGCPREC 11-95 (April 7, 1995) and Green v. Derwinski, 1 Vet. App. 121 (1991).

In addition, the record suggests the Veteran likely receives ongoing VA treatment for these disabilities.  Indeed, the recently submitted private treatment records indicate he also had sought treatment from VA in October 2009.  However, the records of his VA medical care presently in the file only date up to December 2008.  So all additional records should be obtained for consideration in this appeal.  38 C.F.R. § 3.159(c)(2) (2011).


Accordingly, the claims are REMANDED for the following additional development and consideration:

1.  Contact the Veteran and ask that he identify any outstanding records pertaining to evaluation or treatment of his disabilities at issue that are not already on file.  After obtaining any necessary authorization, obtain all identified records and associate them with the claims file for consideration.  The request for any records not in the custody of a Federal department or agency should be in accordance with 38 C.F.R. § 3.159(c)(1), whereas the request for any records in the custody of a Federal department or agency should be in accordance with 38 C.F.R. § 3.159(c)(2).  Regardless of the Veteran's response, any relevant VA treatment records dated since December 2008 should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (indicating VA has constructive, if not actual, notice of the possible existence of these additional records).

Notify the Veteran of any inability to obtain identified records in accordance with 38 C.F.R. § 3.159(e).

2.  After receipt of all additionally identified records, schedule a VA compensation examination to reassess the severity of the Veteran's chronic pansinusitis.  The claims file, including a complete copy of this remand, must be made available to and reviewed by the examiner for the pertinent history of this disability.  All indicated tests should be performed.  The examiner should identify all pathology found to be present, including in relation to the Veteran's subjective complaints.  All findings and conclusions should be set forth in the report of the evaluation.  

This examiner especially needs to indicate whether the Veteran's chronic pansinusitis causes incapacitating episodes and, if so, approximately how frequently and for how long in duration.  The examiner should also note whether the pansinusitis requires antibiotic treatment and, if so, to what extent.  As well, the examiner must indicate whether this disability is manifested by headaches, pain, and purulent discharge or crusting or has required surgery (that is, aside the surgery already mentioned in this remand, which was in July and August 2010).

3.  Also schedule an appropriate VA examination to determine the nature, extent, frequency and severity of any orthopedic and neurologic impairment attributable to the Veteran's low back disability.  The claims file must be made available to and reviewed by the examiner for the pertinent history of this disability.

The examiner should identify all low back orthopedic pathology found to be present and should conduct all indicated tests and studies, including of range of motion expressed in degrees and in relation to normal range of motion.  Further concerning this, the examiner should describe any associated pain, weakened movement, premature or excess fatigability, and incoordination present and, to the extent possible, should express any consequent functional loss in terms of additional degrees of limited motion of the Veteran's low back, i.e., specify the extent of his range of motion that is pain-free versus the point when pain sets in.


And as concerning any possible neurological impairment, the examiner should state whether the low back disability includes radiculopathy/sciatic neuropathy affecting the lower extremities and incapacitating episodes, which are defined as periods of acute signs and symptoms requiring bed rest prescribed by a physician and treatment by a physician and, if so, the frequency and duration of these episodes during the past 12 months.  

The examiner must also state whether the Veteran has bowel or bladder dysfunction or other collateral impairment related to his low back disability.

4.  As well, schedule an appropriate VA examination to reassess the severity of the Veteran's hypertension.  In particular, the examiner must indicate whether the Veteran requires continuous medication for control, record his current blood pressure readings, and determine whether he has a history of diastolic pressure readings of 100 or more.

5.  Then readjudicate these increased-rating claims in light of the additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him a supplemental statement of the case (SSOC) and give him an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.


The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


